Exhibit 10.1

 

NorthStar Asset Management Group, Inc.

 

June 2, 2016

 

Debra Hess

c/o NorthStar Asset Management Group Inc.

399 Park Avenue, 18th Floor

New York, NY  10022

 

Dear Debra:

 

Reference is made to the transactions contemplated by that certain Agreement and
Plans of Merger by and among NorthStar Asset Management Group, Inc. (“NSAM”),
Colony Capital, Inc. (“Colony”), NorthStar Realty Finance Corp. (“NRF”), New
Polaris, Inc. (“New Polaris”)  and other signatories thereto (the “Merger
Agreement”), to be executed concurrently with this letter agreement, pursuant to
which the parties to the Merger Agreement and certain of their subsidiaries will
combine in multiple steps and New Polaris will be the surviving parent company
(the “Combination”).  The parties acknowledge that in the event that the
Combination is not consummated or the Merger Agreement is terminated by its
terms, this letter agreement will become null and void ab initio and of no
further force and effect and your Executive Employment Agreement, by and among
you and NSAM and NRF, dated as of June 30, 2014 (the “Employment Agreement”)
will continue to govern the terms of your employment on the presently existing
terms.

 

Following the Closing Date (as defined in the Merger Agreement), you will
provide transition services reasonably assigned to you by New Polaris or a
subsidiary or affiliate thereof relating to your prior role at NSAM on a short
term basis for up to one year following the Closing Date and while you are
providing such services you will report to the Chief Financial Officer of New
Polaris, you will receive an annual base salary equal to $1.00, you will no
longer be eligible for an Annual Cash Bonus (as defined in the Employment
Agreement), and you will not be eligible to receive a bonus for 2017.  In
connection with these agreed upon changes to your roles, duties,
responsibilities, reporting obligations and compensation following the Closing
Date and in consideration for the benefits set forth below, you agree that, as
of and effective upon the Closing (as defined in the Merger Agreement), you
waive any and all rights to resign from New Polaris (or any subsidiary,
affiliate or successor entity of New Polaris) for Good Reason (as defined in the
Employment Agreement) or otherwise claim breach of the Employment Agreement or
any other agreement solely as a result of any changes to your compensation,
benefits, duties, responsibilities or reporting obligations relating to the
Combination as described in this letter agreement.  Prior to the Closing Date,
your Employment Agreement will remain in full force and effect as presently
exists without any amendment pursuant to this letter agreement.  For the
avoidance of doubt, you shall retain the Good Reason protections set forth in
the Employment Agreement based on your post-Closing Date employment (e.g., your
position, duties and reporting set forth in this letter agreement shall be
substituted for the title references in Section 4(d)(i) of the Employment
Agreement and the duties, title(s), position(s), status, reporting relationship,
authority and responsibilities references in Section 4(d)(ii) of the Employment
Agreement, the compensation terms set forth in this letter

 

--------------------------------------------------------------------------------


 

agreement shall be substituted for any references to “Base Salary” or other
compensation set forth in Section 4(d)(iii) of the Employment Agreement and the
references to locations set forth in this letter agreement shall be substituted
for any references to locations in Section 4(d)(iv) of the Employment Agreement
and any material breach of this letter agreement by New Polaris or its
affiliates shall constitute Good Reason); provided, however, that none of the
changes to your employment arrangements expressly contemplated by the waivers or
other terms or arrangements of this letter agreement shall constitute Good
Reason and your only entitlements upon a termination by you with Good Reason
following the Closing Date (as defined in the Employment Agreement after taking
into account the waiver set forth above) shall be as provided for in this letter
agreement.

 

In consideration for the foregoing and other good and valuable consideration,
including the benefits described below, you agree that, as of the Closing Date,
you waive your right to any severance payments (including any and all rights to
a prorated annual bonus with respect to 2017 upon the Closing) and benefits and
any other consideration pursuant to Section 6 of the Employment Agreement (other
than as provided in this letter agreement) and any other severance amounts that
you may be eligible for under any other presently existing plans or arrangements
with NSAM or NRF or any of their respective subsidiaries or affiliates;
provided, however, that if New Polaris terminates your employment without Cause
(as defined in the Employment Agreement) or your employment terminates with Good
Reason (which, solely for purposes of this proviso, shall be as amended above,
but shall also include any termination by you of your employment on or after the
first anniversary of the Closing Date) following the Closing Date you will
receive a payment equal to one week of base salary if you hold any
performance-based equity awards that are payable in shares of NorthStar Realty
Europe Corp. (“NRE”) as of the date of such termination.  Similarly, each of
such entities and New Polaris agree that no compensation paid to you shall be
subject to disgorgement in the absence of your fraud or willful misconduct or as
otherwise required by applicable law or any NSAM plan or policy in effect on the
date hereof.  Subject to your continued employment with NSAM or one of its
subsidiaries through the Closing and in replacement of the severance payments
and benefits that you would have otherwise become eligible to receive pursuant
to Section 6 of the Employment Agreement and any other severance you may
otherwise be eligible to receive from NSAM or NRF or any of their respective
subsidiaries or affiliates, subject to the Closing, New Polaris will grant to
you, as soon as practicable following the Closing Date (and in any event within
15 days following the Closing Date), restricted stock units (“RSUs”) with
respect to the number of shares of New Polaris Class A common stock (“Shares”),
determined pursuant to the last sentence of this paragraph (the “Replacement
Award”) and the parties hereto agree that the grant of such RSUs is intended to
be exempt for purposes of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).  Notwithstanding the foregoing, you may elect to have the
Replacement Award granted in the form of restricted Shares rather than RSUs,
provided that you make such election in writing on or before the Closing Date
and deliver such election to the General Counsel of New Polaris.  The
Replacement Award will vest (and, if granted in the form of RSUs, settle in
Shares) on the first anniversary of the Closing Date and such Shares shall be
registered and freely tradeable, subject to your continued employment with New
Polaris or one of its subsidiaries through the Vesting Date (as defined below);
provided, however that if your employment is terminated prior to the Vesting
Date (including a termination prior to the grant of the Replacement Award) by
New Polaris without Cause or you resign with

 

2

--------------------------------------------------------------------------------


 

Good Reason (as defined in the Employment Agreement after taking into account
the waiver set forth above), or if your employment terminates as a result of
your death or Disability (as defined in the Employment Agreement), your
Replacement Award will immediately vest (the date that the Replacement Award
vests in accordance with this sentence, (the “Vesting Date”)). For the avoidance
of doubt, in respect of your Replacement Award you shall be permitted to elect
net share withholding in order to satisfy any applicable withholding
requirements. Furthermore it is agreed that you shall not be terminated for
Cause other than pursuant to a resolution adopted by not less than ¾ of the
board of directors of New Polaris (excluding you, if applicable) after you have
been given the reasonable opportunity to be heard by the board of directors with
your counsel present if you so elect.  For so long as the Replacement Award
remains outstanding, you will be entitled to receive any dividends (or, if the
Replacement Award is granted in the form of RSUs, dividend equivalent payments
in the same amount as you would have if you held the number of Shares underlying
the Replacement Award) declared and paid after the Closing Date, with such
dividends or dividend equivalent amounts to be paid at the same time as such
dividends are paid to the stockholders of New Polaris.  For the avoidance of
doubt, to the extent that any dividends are declared and paid following the
Closing Date with respect to Shares prior to the grant of the Replacement Award,
you will also receive payment of such dividends as if the Replacement Award had
been granted and outstanding on such date.  The number of Shares subject to the
Replacement Award will be determined by dividing (i) $8,622,725 by (ii) the
volume weighted average price of a Share over the first five trading days
immediately following the Closing Date.

 

Furthermore, the parties agree that, in connection with the Closing, all of your
performance-based equity awards with a performance period ending in 2017 or
thereafter granted (or to be granted pursuant to the 2016 Bonus Award Notice (as
defined below) or, if applicable, an alternative bonus award provided pursuant
to Section 4 of the 2016 Bonus Award Notice) by (i) NSAM, (ii) NRF or (iii) NRE
pursuant to its obligations under the Asset Management Agreement, dated as of
October 31, 2015, between NRE and a subsidiary of NSAM and in connection with
awards issued by NRF prior to the NRE spin-off (with each such grant set forth
on Annex A hereto) (the “Performance Awards”) will be amended effective as of
immediately prior to Closing to provide that the number of shares subject to the
Performance Awards (whether NSAM shares, NRF shares or NRE shares) that would
otherwise vest and/or be issuable upon the Closing will be the number of shares
of NSAM, NRF and NRE, as applicable, set forth on Annex A beside the applicable
Performance Award, and all other Performance Awards granted to you shall be
forfeited.  For the avoidance of doubt, there shall be no payment of accumulated
dividend amounts relating to the portion of any Performance Award that  is
forfeited pursuant to the preceding sentence, and such dividend equivalent
amounts shall be immediately forfeited for no consideration, and accumulated
dividend amounts on that portion of the Performance Awards that vest and are not
forfeited shall be paid to you as soon as practicable following the Closing
Date.  Notwithstanding anything to the contrary set forth above, the number of
shares of NSAM common stock and NRF common stock relating to equity awards to be
issued as Long-Term Bonus (as defined in the 2016 Plan Year Bonus Award Notice
under the NSAM Executive Incentive Bonus Plan dated March 23, 2016 (the “2016
Bonus Award Notice”)), including the Performance Awards and the time-based
equity awards to be granted prior to the Closing Date relating to 2016 (based on
the Long-Term Bonus Pool (as defined in the 2016 Bonus Award Notice)) shall be
(i) 1,520,000 shares of NSAM common stock and (ii)

 

3

--------------------------------------------------------------------------------


 

1,064,300 shares of NRF common stock (in each case, in the aggregate), with such
number of shares calculated based on the projections relating to 2016
performance as estimated by NSAM and provided to the Special Committee of NSAM’s
Board of Directors prior to the date hereof and the applicable per share closing
prices for NSAM and NRF common stock on May 27, 2016, and not based on NSAM’s
actual performance through the end of the applicable performance period and
there shall be no negative discretion adjustment applied to such awards.  For
the avoidance of doubt, the foregoing sentence shall not impact the obligation
to issue shares of NRE common stock to you as Long-Term Bonus pursuant to the
2016 Bonus Awards Notice in accordance with its terms.  Additionally, your
annual cash bonus with respect to 2016 shall be paid in accordance with
Section 6.11(c) of the Merger Agreement and such annual cash bonus shall be
calculated assuming a Cash Bonus Pool (as defined in the 2016 Bonus Award
Notice) equal to $30,292,804, which is calculated based on the projections
relating to 2016 performance as estimated by NSAM and provided to the Special
Committee of NSAM’s Board of Directors prior to the date hereof and not based on
NSAM’s actual performance through the end of the applicable performance period
and there shall be no negative discretion adjustment applied to such awards. 
For the avoidance of doubt, your time-based equity awards in NSAM, NRF and NRE
shall vest in accordance with their existing terms, including any accelerated
vesting on a Change of Control, NSAM Change of Control or NRF Change of Control
and, to the extent permitted by the applicable equity plan, you shall be
permitted to elect net share withholding in order to satisfy any applicable
withholding requirements.  For the avoidance of doubt, from and after the
Closing Date, you shall continue to be eligible to vest, in accordance with
their terms, in your outstanding performance-based equity awards payable in NRE
shares granted in connection with the spin-off of NRE that do not accelerate and
are not forfeited in connection with the Combination.

 

The parties agree that, subject to your continued employment with NSAM or one of
its subsidiaries through the Closing Date, from and after the Closing Date, New
Polaris will continue the Employment Agreement and the Employment Agreement and
all of its terms will continue to be in full force and effect, subject to your
waiver and the amendment of Sections 2(b), 2(c), 2(d), 3(a), 4(d) and 6
(excluding Section 6(d)) of the Employment Agreement; the parties also agree
that the one year non-compete period set forth in Section 7(b) of the Employment
Agreement shall apply to you following any termination of your employment but,
such period shall commence on the Closing Date and continue until the 12 month
anniversary of the Closing Date.  For avoidance of doubt, from and after the
Closing Date, Sections 2(a), 2(b), 2(c), 2(d), 3(a), 6(a), 6(b) and 6(c) of the
Employment Agreement will be deleted and of no further force and effect.

 

As described in Section 6(d)(iii) of the Employment Agreement, you will be
provided with detailed calculations with respect to any excise tax imposed
pursuant to Section 280G of the Code in connection with the Combination and you
and NSAM agree to coordinate on efforts to mitigate the effects of Section 280G
of the Code.  You will have an opportunity to review and comment on such
calculations before such calculations are finalized and the valuation of the
non-competition obligations for purposes of such calculations shall be performed
in a manner substantially consistent with the preliminary valuation performed by
Appraisal Economics, Inc. in connection with the Combination and previously
provided to NSAM and Colony, unless otherwise required by the independent
auditors of New Polaris.

 

4

--------------------------------------------------------------------------------


 

For the avoidance of doubt, (i) you will continue to be provided benefits
pursuant to Section 2(g) of the Employment Agreement, except that the plans of
New Polaris will be substituted for the plans of NSAM and (ii) New Polaris shall
provide you with indemnification and director and officer insurance pursuant to
Section 2(f) of the Employment Agreement that in each case is the same as the
protection and insurance available to New Polaris’s officers and directors,
including the Executive Chairman, from time to time following the Closing.  You
acknowledge that you understand that the waivers and other provisions set forth
in this letter agreement amend the Employment Agreement and the other plans and
agreements (including any applicable equity award agreements or bonus award
notices) under which you have rights and obligations and satisfy any
requirements for you to approve and agree to any amendment or modification to
the Employment Agreement and other plans and agreements (including any
applicable equity award agreements or bonus award notices).  You further
acknowledge that: (i) this letter agreement is executed voluntarily and without
any duress or undue influence on the part or on behalf of NSAM or any of its
affiliates; (ii) this entire letter agreement is written in a manner calculated
to be understood by you; and (iii) you are fully aware of the legal and binding
effect of this letter agreement.

 

In the event that New Polaris fails to grant the Replacement Award, pay
accumulated dividends or vest any equity awards each in accordance with the
terms hereof, and such breach continues after fifteen (15) days written notice
and an opportunity to cure, then the forfeiture of amounts hereunder that would
have been payable to you as a result of a termination without Cause immediately
upon a Change of Control in accordance with the terms of the Employment
Agreement as in effect prior to this letter agreement shall immediately be
reinstated and payable to you, in addition to any other rights and remedies you
may have in law or in equity.

 

The foregoing represents a legally binding commitment of the parties hereto. The
parties may finalize additional documentation in forms to be mutually agreed to
reflect the above; provided, however, that if no additional documentation with
respect to the matters set forth herein is entered into, this letter agreement
shall continue in full force and effect. It is expected that following the date
of this letter agreement and prior to the Closing Date you will enter into an
employment or consulting agreement with New Polaris on mutually agreeable terms
governing the terms of your post-Closing Date service, including your location,
pursuant to which you will provide transition services reasonably assigned to
you by New Polaris relating to your prior role at NSAM on a short-term basis for
up to one year following the Closing Date.  Should New Polaris determine at any
time to terminate your service, you and New Polaris agree to provide each other
a mutual general release of claims in such form as reasonably requested by New
Polaris.  For the avoidance of doubt, in the event that you and New Polaris do
not enter into such an employment or consulting agreement, your rights and
benefits pursuant to this letter agreement shall remain unaffected.

 

NSAM and/or New Polaris shall promptly pay or reimburse you for reasonable costs
and expenses, including, without limitation, reasonable attorneys’ fees,
incurred by you in connection with this letter agreement and any related
arrangements, including, without limitation, the review, negotiation, drafting
and execution of this letter agreement and any related arrangements and the
letter agreements and any related arrangements of Messrs. Hamamoto, Tylis,
Lieberman and Gilbert; provided, that in no event shall such reimbursable costs
and expenses exceed $150,000 in the aggregate. NSAM or New Polaris shall
reimburse you for such fees within thirty (30) business days following your
submission(s) of the documentation evidencing the fees.

 

5

--------------------------------------------------------------------------------


 

The provisions of Section 15 of the Employment Agreement (relating to
Section 409A of the Code) shall apply to payments under this letter agreement.

 

This letter agreement will be governed by and construed in accordance with the
internal laws of the State of New York applicable to agreements made and to be
entirely performed within such State.  This letter agreement may not be
modified, amended, altered or supplemented except by the execution and delivery
of a written agreement executed by the parties hereto.  In the event of any
conflict between the Employment Agreement and this letter agreement, this letter
agreement shall govern.  This letter agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same letter agreement.  Any disputes under this
letter agreement shall be governed by the dispute resolution provisions of
Section 14(a) of the Employment Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

Please sign below to indicate your acknowledgment and acceptance of the terms of
this letter agreement.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

NORTHSTAR ASSET MANAGEMENT GROUP INC.

 

 

 

 

 

 

 

By:

/s/ Ronald J. Lieberman

 

Name:

Ronald J. Lieberman

 

Title:

Executive Vice President,

 

 

General Counsel and Secretary

 

 

Agreed to and acknowledged
as of the 2nd day of June, 2016:

 

 

/s/ Debra A. Hess

 

Debra A. Hess

 

 

[Executive Letter Agreement Signature Page – Debra A. Hess]

 

7

--------------------------------------------------------------------------------


 

Agreed to and acknowledged by NorthStar Realty Finance Corp.

 

 

By:

/s/ Jonathan A. Langer

 

Name:

Jonathan A. Langer

 

Title:

Chief Executive Officer

 

 

[Executive Letter Agreement Signature Page – Debra A. Hess]

 

8

--------------------------------------------------------------------------------


 

ANNEX A —PERFORMANCE-BASED EQUITY AWARDS

 

NSAM 2014 Performance Award — 25,407 shares of NSAM common stock

 

NSAM 2015 Performance Award — 35,787 shares of NSAM common stock

 

NSAM 2016 Performance Award (to be granted immediately following December 31,
2016) — 16,126 shares of NSAM common stock

 

NSAM Absolute TSR Spin-Off Award — 97,776 shares of NSAM common stock

 

NSAM Relative TSR Spin-Off Award — 175,233 shares of NSAM common stock

 

NRF 2014 Performance Award — 15,648 shares of NRF common stock

 

NRF 2015 Performance Award — 20,937 shares of NRF common stock

 

NRF 2016 Performance Award (to be granted immediately following December 31,
2016) — 11,287 shares of NRF common stock

 

NRE 2014 Performance Award 5,216 shares of NRE common stock

 

NRE 2015 Performance Award — 6,979 shares of NRE common stock

 

NRE 2016 Performance Award (to be granted immediately following December 31,
2016) — 4,524 shares of NRE common stock

 

9

--------------------------------------------------------------------------------